UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4888


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALFRED CAGLE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:01-cr-00350-NCT-2)


Submitted:   April 6, 2011                 Decided:   April 27, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Sandra   J.   Hairston,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alfred Cagle, Jr., appeals the eighteen-month sentence

imposed by the district court upon revocation of his supervised

release.     Cagle does not dispute that he violated the conditions

of his release, but instead challenges the reasonableness of the

sentence.    We affirm.

             “This court reviews whether or not sentences imposed

upon revocation of supervised release are within the prescribed

statutory range and are not ‘plainly unreasonable.’”                     United

States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010) (citation

omitted).     The first step in this review is to determine whether

the sentence imposed is unreasonable.                 Id.     In this initial

inquiry, we take “a more deferential posture concerning issues

of fact and the exercise of discretion” than we do when applying

the   reasonableness       review     to    post-conviction           Guidelines

sentences.     United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotations and citation omitted).                   If the

revocation    sentence    is    unreasonable,    we    must    then   determine

whether it is plainly so.        Thompson, 595 F.3d at 547.

             The advisory ranges for revocation sentences set forth

in Chapter Seven of the U.S. Sentencing Guidelines Manual are

non-binding policy statements.            “Though a district court must

consider the Chapter Seven policy statements and other statutory

provisions    applicable   to    revocation     sentences,     the    court   has

                                      2
broad discretion to impose a particular sentence.”                           Thompson,

595 F.3d at 547.         Despite this discretion, a district court must

sufficiently explain its rationale behind the sentence imposed:

       A district court commits significant procedural error
       where it fails to adequately explain the chosen
       sentence.    This requirement applies regardless of
       whether the district court imposes an above, below, or
       within-Guidelines sentence.    A court need not be as
       detailed or specific when imposing a revocation
       sentence as it must be when imposing a post-conviction
       sentence, but it still must provide a statement of
       reasons for the sentence imposed.

Id. (internal quotation marks and citations omitted).

              Cagle’s    statutory       maximum   term     of    imprisonment   upon

revocation of supervised release was three years under 18 U.S.C.

§ 3583(e)(3).      The term of eighteen months’ imprisonment imposed

by    the     district    court     was    within     the        statutory    maximum.

Although the district court was initially mistaken about the

proper advisory range, it is clear that this error was corrected

and    the    district    court    considered       the    correct     range   before

imposing Cagle’s sentence.               The court specifically stated that

it    was    varying   upward     from    the   advisory     eight-    to    fourteen-

month range.       The court sufficiently explained its rationale for

imposing the sentence, repeatedly stressing the danger to the

public inherent in Cagle’s violation conduct.

              Accordingly, we affirm the eighteen-month revocation

sentence imposed by the district court.                    We dispense with oral

argument because the facts and legal contentions are adequately

                                           3
presented in the materials before the court and argument would

not aid in the decisional process.

                                                      AFFIRMED




                                4